Citation Nr: 0110729	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for multiple disorders 
as a result of exposure to ionizing radiation.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a Mycoplasma 
infection.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  

4.  Entitlement to service connection for cardiovascular 
signs and symptoms as a manifestation of an undiagnosed 
illness.  

5.  Entitlement to service connection for chronic headaches 
as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for signs and symptoms 
involving the skin as a manifestation of an undiagnosed 
illness.  

7.  Entitlement to service connection for the birth defects 
of the veteran's children as a manifestation of an 
undiagnosed illness.  

8.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for signs and symptoms 
involving the respiratory system as a manifestation of an 
undiagnosed illness.  

10.  Entitlement to service connection for neurological signs 
and symptoms as a manifestation of an undiagnosed illness.  

11.  Entitlement to service connection for gastrointestinal 
signs and symptoms as a manifestation of an undiagnosed 
illness.  

12.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney  


WITNESSES AT HEARINGS ON APPEAL

Appellant and T. B.  


ATTORNEY FOR THE BOARD

M. Herman, Counsel  


INTRODUCTION

The veteran had active military service from July 1978 to 
April 1979 and from December 1990 to July 1991.  He served in 
the Southwest Asia theater of operations from December 25, 
1990, to June 22, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  A videoconference hearing 
between the undersigned, sitting in Washington, D.C., and the 
veteran, sitting at the RO, was held on July 18, 2000.  A 
transcript of that hearing is of record.  

The undersigned was designated an Acting Member by the 
Chairman of the Board to conduct the hearing and render the 
final determination in this claim.  See 38 U.S.C.A. §§ 7102, 
7107 (West Supp. 2000).  

The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a Mycoplasma infection, service connection for 
a low back disorder, and service connection for chronic 
fatigue, as well as service connection for respiratory signs 
and symptoms, neurologic signs and symptoms, and 
gastrointestinal signs and symptoms due to undiagnosed 
illness, will be discussed in the Remand portion of this 
decision.  

For the reasons set forth below, the Board regards the issue 
of entitlement to service connection for an adjustment 
disorder with depressed mood as moot.  


FINDINGS OF FACT

1.  By a rating action dated in February 1994, the RO 
determined that the veteran had failed to submit new and 
material evidence to reopen a claim for service connection 
for chest pain, headaches, and stomach problems as a result 
of exposure to ionizing radiation; the veteran did not appeal 
the RO's determination following notification thereof.  

2.  By a rating action dated in March 1994, the RO denied 
service connection for joint pain, heat flashes, and internal 
bleeding as a result of exposure to depleted uranium, based 
on the finding that the veteran had not been diagnosed with a 
disability that was among the list of diseases presumed to be 
associated with exposure to ionizing radiation and that there 
was no medical evidence establishing an etiological 
relationship between exposure to depleted uranium and any of 
his identified problems; the veteran did not appeal the RO's 
determination following notification thereof.  

3.  The additional evidence submitted in connection with the 
current application to reopen the claims for service 
connection for multiple disorders as a result of exposure to 
ionizing radiation is not so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  

4.  A ranking noncommissioned officer has verified that the 
veteran's duties during the Gulf War involved the 
transportation of bombs, artillery rounds, and human remains.  

5.  The medical evidence of record suggests that the 
veteran's current diagnosis of post-traumatic stress disorder 
is a result, in part, of his transporting human remains.  

6.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

7.  In a report dated in July 1999, a VA examiner diagnosed 
the veteran as having chest pain, without objective findings 
or chronic pathological diagnosis being made.  

8.  The evidence of record clearly establishes that the 
veteran's complaints of chronic headaches have been diagnosed 
as muscle tension type headaches.  

9.  The signs and symptoms of the veteran's skin rash have 
been ascribed to a known clinical diagnosis, intertrigo.  

10.  The veteran has claimed entitlement to service 
connection for the birth defects of his children as a 
manifestation of an undiagnosed illness based on his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that determined that 
the veteran had failed to submit new and material evidence to 
reopen his claim of entitlement to service connection for 
stomach problems, chest pains, and headaches as a result of 
exposure to ionizing radiation is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (2000).  

2.  The March 1994 rating decision that denied service 
connection for joint pain, hot flashes, and internal bleeding 
as a result of exposure to ionizing radiation is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).  

3.  Evidence submitted since the RO's February and March 1994 
decisions is not new and material, and the veteran's claim of 
entitlement to service connection for multiple disorders as a 
result of exposure to ionizing radiation is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.156(a), 3.307, 3.309, 3.311 (2000).  

4.  Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§  1110 (West Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.304 (2000).  

5.  Service connection is warranted for chest pain as a 
manifestation of an undiagnosed illness incurred in active 
service in Southwest Asia during the Persian Gulf War.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107); 38 
C.F.R. § 3.317 (2000).  

6.  The veteran's chronic headaches are not due to an 
undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2000); Pub. L. 
No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. §§ 3.303, 3.317 (2000).  

7.  The veteran does not manifest signs and symptoms 
involving the skin as a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West Supp. 2000); 
Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103, 5103A, 
5107); 38 C.F.R. §§ 3.303, 3.317 (2000).  

8.  The claim of entitlement to service connection for the 
birth defects of the veteran's children as a manifestation of 
an undiagnosed illness based on the veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War is without legal merit.  38 U.S.C.A. § 1117 (West Supp. 
2000); 38 C.F.R. § 3.317 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's service personnel records reveal that he was 
exposed to radiation during his active military service.  
Specifically, a correction to his service discharge report 
(DD 215) indicated that he was exposed to depleted uranium 
from May 30, 1991 to June 19, 1991.  The service medical 
records show that the veteran was treated for chest wall pain 
and complaints of headaches and vomiting, which were 
attributed to gastritis.  However, his service records are 
devoid of any complaints, findings, treatment, or diagnosis 
of radiation sickness or any disability arising from exposure 
to radiation.  

In February 1992, the veteran filed a claim for service 
connection for residuals of exposure to depleted uranium.  He 
said that he maintained that his history of stomach problems, 
chest pains, and headaches were due to his exposure to 
depleted uranium.  

Service connection for stomach problems, chest pains, and 
headaches claimed as a result of exposure to ionizing 
radiation was denied in June 1992.  The RO acknowledged that 
the veteran had been exposed to depleted uranium in service.  
However, the RO held that the claimed disorders were not 
considered diseases that could be associated with ionizing 
radiation exposure under the provisions of 38 C.F.R. §§ 3.309 
and 3.311.  While he filed a notice of disagreement with this 
determination in July 1992, the veteran failed to file a 
timely substantive appeal with respect to this decision, 
after being issued a statement of the case in January 1993.  
The rating decision therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In February 1994, the veteran filed an application to reopen 
his claim for service connection for multiple disorders due 
to exposure to depleted uranium.  In addition to chest pain, 
headaches, and stomach problems, he asserted that his 
exposure to depleted uranium had caused joint pain, heat 
flashes, and internal bleeding.  He asked that his medical 
records from the Oklahoma City VA Medical Center (VAMC) be 
obtained.  

In February 1994, the RO denied the veteran's application to 
reopen the claim for service connection for chest pain, 
headaches, and stomach problems due to exposure to ionizing 
radiation.  Service connection for joint pain, heat flashes, 
and internal bleeding as a result of exposure to depleted 
uranium was denied in March 1994.  The RO found that the 
veteran had not been diagnosed with a disability that was 
among the list of diseases presumed to be associated with 
exposure to ionizing radiation and that there was no medical 
evidence establishing an etiological relationship between 
exposure to depleted uranium and any of his identified 
problems.  The veteran was informed of both decisions by 
letters dated in April 1994.  

The veteran was afforded a VA compensation and Persian Gulf 
War registry examination in September 1995.  He stated that 
he had been exposed to tanks that had been contaminated by 
depleted uranium.  He complained of chest pain, shortness of 
breath, headaches, gastrointestinal problems, multiple joint 
pain, night sweats, fatigue, kidney problems, and numbness of 
the lower extremities.  Following a physical examination, the 
diagnoses were tension-type headaches, chest pain, shortness 
of breath, fatigue, intermittent symptomatic leg numbness, 
heat intolerance, and symptoms of gastroesophageal reflux 
disease.  There were no findings that attributed any of these 
problems to the veteran's history of exposure to depleted 
uranium.  

Statements from T. R. and D. G. were associated with the 
claims file.  Both men indicated that they had served with 
the veteran during the Gulf War.  They recalled that the 
veteran complained of severe headaches, chest pain, numbness 
of the extremities, and weight loss.  They also reported that 
their unit was responsible for retrieving friendly and enemy 
equipment from the battlefield.  There were no references to 
depleted uranium.  

In October 1998, the veteran's attorney filed another claim 
for service connection for residuals of exposure to depleted 
uranium.  She noted that the statement from 
T. R. had discussed the veteran's inservice complaints of 
headaches, chest pain, and numbness of the extremities, and 
that the veteran's duties involved the retrieval of equipment 
from the battlefield.  She argued that the veteran suffered 
from numerous ailments that could clearly be linked to his 
exposure to depleted uranium.  The attorney noted that the 
hazardous effects of exposure to uranium were well known.  In 
this regard, she said that the evidence of record showed that 
the veteran had been exposed to depleted uranium in service.  

Medical records from Mercy Hospital dated in April 1999 show 
that the veteran was admitted for complaints of chest pain.  
He said that he had been experiencing left-sided chest pain 
and aching for the past 24 hours.  He said that the pain 
radiated to his neck and arm.  On clinical examination, the 
veteran's heart had a regular rate and rhythm without murmur.  
An electrocardiogram performed at that time was normal.  The 
diagnosis was chest pain - chest wall pain.  There were no 
findings pertaining to exposure to uranium.  

The veteran was afforded a personal hearing before the RO in 
May 1999, when he again asserted that that he suffered from a 
myriad of physical problems and that VA had failed to prove 
that those problems were not caused by his exposure to 
depleted uranium.  He argued that he deserved to be 
compensated.  

In September 1999, the veteran's attorney submitted the 
reports of electrocardiograms that had been performed in June 
and August 1991 and in May 1999.  She noted that the June 
1991 report indicated that the veteran had had a normal sinus 
rhythm with sinus arrhythmia but that he had also had a 
borderline Q-wave III.  In this regard, she observed that the 
August 1991 and May 1999 reports also indicated that the 
veteran's electrocardiograms had been abnormal.  

Another VA general medical examination was conducted in June 
1999.  He complained of cardiovascular problems, headaches, 
muscle pain, gastrointestinal problems, neuropathy, and 
respiratory problems.  He discussed his experiences during 
the Gulf War.  He made no reference to radiation exposure.  
Following a physical examination and review of the claims 
file, the veteran was diagnosed as having chest pain without 
objective findings, muscle tension type headaches, epigastric 
discomfort with diarrhea, reactive airway disease, and 
fatigue.  None of the problems were related to the veteran's 
exposure to depleted uranium.  

In November 1999, the RO denied the application to reopen the 
veteran's claim for service connection for multiple disorders 
as a result of exposure to depleted uranium.  The RO found 
that new and material evidence had not been presented to show 
that the veteran's inservice exposure to depleted uranium had 
caused his various physical problems, including chest pain, 
headaches, stomach problems, joint pain, heat flashes, and 
internal bleeding.  

The veteran testified at a personal hearing before the 
undersigned in July 2000.  He again asserted that he had been 
exposed to high concentrations of depleted uranium during his 
service in the Southwest Asia theater of operations.  He said 
that the Iraqi tanks became infected by depleted uranium.  He 
stated he was responsible for towing these tanks back to his 
unit's headquarters.  He attributed his varying health 
problems to his constant exposure to these tanks.  

As discussed above, the veteran's application to reopen his 
claim for service connection for chest pain, headaches, and 
stomach problems due to exposure to ionizing radiation was 
denied in February 1994.  Similarly, the claim for service 
connection for joint pain, heat flashes, and internal 
bleeding due to exposure to depleted uranium was last finally 
denied in March 1994.  He was notified of the denials at his 
latest address of record.  See 38 C.F.R. § 3.1(q) (2000).  
The notifications were not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in VA 
regulations.  38 U.S.C.A. § 7105(c).  The veteran having 
failed to take any action with respect to the February and 
March 1994 RO denials, those decisions became final a year 
after the mailing of notification to him of the decisions.  
38 C.F.R. §§ 3.104, 20.302.  

Prior final decisions of the RO may be reopened upon the 
receipt of evidence that is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In addition, "the Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. 
Brown, 8 Vet. App. 1 (1995).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the February and March 1994 rating decisions are final 
determinations and were the last decisions to address the 
issue of service connection for multiple disorder as a result 
of exposure to ionizing radiation, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following those decisions.  The evidence received subsequent 
thereto is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Generally, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

A presumption of service connection may be granted for a 
"radiation-exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A radiation-exposed veteran means a veteran who, 
while serving on active duty, participated in a "radiation-
risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).  
Those activities involve onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
military duty involving the occupation of Japan during the 
period from August 6, 1945, to July 1, 1946.  The record 
conclusively demonstrates that the veteran did not 
participate in a radiation-risk activity as that term is 
defined in the cited regulation.  Moreover, even if he had 
participated in a "radiation-risk activity" under 38 C.F.R. 
§ 3.309(d), presumptive service connection on a radiation 
basis is unavailable he does not have one of diseases listed 
in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) as entitled 
to presumptive service connection on a radiation basis.  
There is therefore no legal entitlement to service connection 
for the claimed disabilities on a presumptive radiation basis 
under controlling law.  See Hardin v. West, 11 Vet. App. 74, 
78 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

The veteran's claim in this case is one based on occupational 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based on occupational 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307, or 
3.309, the following factors will be examined:  1) whether 
the veteran participated in an activity that would have 
exposed him ionizing radiation (determined by making an 
assessment of the size and nature of the radiation dose); 2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and 3) whether the disease 
first became manifest within a specific period after 
radiation exposure.  38 C.F.R. § 3.311(a), (b)(5).  The 
determination of service connection based on ionizing 
radiation is then made under the generally applicable service 
connection provisions, giving due consideration to any 
opinion provided by the Under Secretary of Health or an 
outside consultant.  38 C.F.R. § 3.311(f).  Service 
connection will not be established if there is affirmative 
evidence to establish that a supervening, nonservice-related 
condition or event is more likely the cause of the disease.  
38 C.F.R. § 3.311(g).  Further, the veteran is not precluded 
from establishing, by independent medical evidence, that a 
current disorder is related to exposure to radiation in 
service.  See 38 C.F.R. § 3.303(d); 3.311(b)(4).  

As indicated above, the RO's previous denials were based on 
the fact that the veteran's complaints of chest pain, 
headaches, stomach problems, joint pain, heat flashes, and 
internal bleeding were not among the conditions that are 
presumed to be caused by exposure to ionizing radiation.  The 
RO also indicated that there was no evidence that any of the 
veteran's claimed conditions was caused by his exposure to 
depleted uranium in service.  Since that time, the list of 
radiogenic diseases set forth in 38 C.F.R. § 3.311(b)(2) 
still does not contain any of the disorders or manifestations 
of disability that the veteran claims are due to his 
occupational exposure to ionizing radiation in service.  
Moreover, the veteran has not cited or submitted scientific 
or medical evidence demonstrating that his claimed disorders 
are radiogenic diseases, that is, that they are disorders 
that may be induced by exposure to ionizing radiation.  See 
38 C.F.R. § 3.311(b)(2), (4); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

The medical evidence received since the final February and 
March 1994 decisions shows that the veteran has been 
evaluated for complaints of chest pain, headaches, stomach 
problems, joint pain, and heat flashes.  These reports must 
be considered as "new" evidence because they were not of 
record at the time of the 1994 decisions, and they add 
evidence to the record that the veteran continues to 
experience problems that he attributes to his exposure to 
depleted uranium.  Nevertheless, these reports are not 
material evidence because they do not link any of the 
veteran's claimed problems to his inservice exposure to 
depleted uranium.  See Elkins v. Brown, 8 Vet. App. 391, 394 
(1995).  In other words, the medical records associated with 
the application to reopen, when considered alone or with the 
previous evidence of record, do not alter in any substantial 
way the factual predicate for the 1994 decisions.  See Mason 
v. Derwinski, 2 Vet. App. 526, 527-28 (1992).  

The statements and testimony from the veteran regarding his 
opinion that his exposure to depleted uranium in service has 
resulted in multiple disorders, to include chest pain, 
headaches, stomach problems, and joint pain, have been 
considered.  However, these statements cannot be considered 
to be of any probative value.  Although an individual is able 
to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the 
Board finds that the statements made by the veteran and his 
mother regarding the veteran's exemplary health prior to 
service were essentially a repetition of contentions made 
when his claim was earlier denied and are not new evidence.  
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

As the veteran has not presented new and material evidence to 
reopen his previously denied claim for service connection for 
multiple disorders as a result of exposure to ionizing 
radiation, the application to reopen that claim must be 
denied.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  Among other things, this statute eliminates the 
requirement for the filing of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist claimants in developing evidence, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  These changes in the law are applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
___ Vet. App. ___, No. 99-1788 (Feb. 22, 2001), see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act of 2000 contains a number 
of new provisions pertaining to claims adjudication.  Of 
significance in this matter, however, is language in the new 
statute, which provides:  

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(f)).  To 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously and finally denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.  

Finally, the Board observes that a report from the World 
Internet News Distributory Source (WINDS) was not considered 
by the RO with regard to the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for multiple disorders as a result of 
exposure to ionizing radiation.  Moreover, the Board 
recognizes that the veteran did not waive RO consideration of 
this evidence, and that a supplemental statement of the case 
was not issued with regard to that evidence.  See 38 C.F.R. § 
20.1304(c) (2000).  However, 38 C.F.R. § 19.31 (2000) states 
that a supplemental statement of the case "will be furnished 
to the appellant and his or her representative, if any, when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case has been issued."  In that regard, the report from 
WINDS contained no findings pertaining to the use or effects 
of depleted uranium or any other type of radiogenic pathogen.  
The Board therefore finds that the report was not 
"pertinent" to the veteran's claim.  A supplemental 
statement of the case was not warranted.  

II.  Service Connection

As discussed above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted during active military service, or for aggravation 
of a preexisting injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Where a veteran served 90 days or more during a 
period of war, and psychosis becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As indicated above, until very recently, VA was required by 
law to determine whether a claim was well grounded, pursuant 
to 38 U.S.C.A. § 5107(a), before adjudicating the claim on 
the merits under substantive law.  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs had the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim was well grounded; only if that burden was met did 
VA have the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  If the burden 
was not met, the duty to assist under section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Indeed, if the claim was not well grounded, the Board was 
without jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, one 
that was either meritorious on its own or capable of 
substantiation.  See Murphy.  Under that analysis, a claim 
for service connection required three elements in order to be 
well grounded.  There was required to be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  

The well-grounded-claim requirement was important because, in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit affirmed the 
principle that, under section 5107(a), VA had a duty to 
assist only those claimants who had established well-grounded 
claims.  More recently, in Morton v. West, the Court of 
Appeals for Veterans Claims held that VA was not permitted to 
assist a claimant in developing a claim that was not well 
grounded.   

As indicated above, however, Congress has recently passed, 
and the President has signed into law, legislation repealing 
the requirement that a claim be well grounded.  Several bills 
were involved in this process, but the legislation that now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000.  That bill, which became law on November 9, 
2000, pertinently contains, the following new sections, to be 
codified in title 38, United States Code, with respect to the 
duty to assist and the development of claims:  

§ 5103A.  Duty to assist claimants  

(a)  DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.  

(2) The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

(3) The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.  

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  

(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A) identify the records the Secretary is unable 
to obtain;  

(B) briefly explain the efforts that the Secretary 
made to obtain those records; and  

(C) describe any further action to be taken by the 
Secretary with respect to the claim.  

(3) Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.  

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1) The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.  

(2) Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.  

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.  

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and  

(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but  

(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  

*   *   *   *   *

§ 5107.  Claimant responsibility; benefit of the doubt  

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.  

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

A.  Acquired Psychiatric Disorder, Including PTSD

In this case, the RO clearly addressed the appellant's claim 
on the merits.  The RO does not appear to have applied the 
"well-grounded claim" analysis in its decision to deny 
service connection for PTSD and for an adjustment disorder 
with depressed mood.  Nevertheless, as there has been a 
substantial change in the standard under which the RO and 
Board evaluate claims for service connection, the usual 
course of action would be to review the record to ensure that 
the tenets of the VCAA have been met.  However, in view of 
the favorable outcome with respect to this claim, the Board 
finds that such an analysis is unnecessary.  

In rendering its decision, the Board must account for the 
evidence that it finds to be persuasive and unpersuasive and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the Board to deny a 
claim on the merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  It is the task of the 
Board to assess the credibility and probative value of the 
evidence and render its decision.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102 (2000).  

Service connection for post-traumatic stress disorder 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); (2) a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and (3) credible supporting evidence 
that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  See Gaines v. West, 11 Vet. App. 353, 357 
(1998), citing Cohen v. Brown, 10 Vet. App. 128 (1997); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

With regard to the third criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Cohen, 10 Vet. App. at 142.  Those 
service records that are available must support and not 
contradict the veteran's lay testimony concerning the non-
combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In order to permit judicial review of a denial of a claim for 
service connection for post-traumatic stress disorder by the 
Board, the Board must make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Cohen, 10 Vet. App. at 145.  Here, the Board finds 
that the veteran was not engaged in combat during his service 
in the Southwest Asia theater of operations.  He does not 
contend otherwise.  

Nonetheless, the Board further finds that the veteran did 
experience a stressor that was unrelated to combat.  The 
veteran has consistently indicated that one of his major 
inservice stressors involved transporting human remains to 
his unit's base.  He has provided testimony about handling 
dead bodies.  He has also furnished the RO with copies of 
color photographs of dead bodies, which he alleges were taken 
by him.  

The veteran has also submitted statements from service 
members in support of his claim.  Significantly, in a 
statement received in August 1996, D. G., who identified 
himself as the ranking noncommissioned officer of the 
veteran's unit, reported that their unit was assigned to the 
primary task of retrieving heavy equipment from battle areas 
and returning the equipment to port.  In so doing, D. G. 
stated that the unit was also tasked with recovering other 
types of battlefield remnants including human remains.  He 
indicated that the veteran participated in these assignments.  
The Board recognizes, however, that there is no official 
evidence documenting this component of the veteran's unit 
duties.  His service personnel records merely indicate that 
he served as a heavy vehicle driver during his service in the 
Southwest Asia theater of operations.  Nevertheless, the 
Board finds the statement from D. G. to be highly probative.  
According the veteran the benefit of the doubt, the Board 
concludes that the stressor has been verified in accordance 
with 38 C.F.R. § 3.304(f).  

With regard to the medical evidence, the Board observes that 
the veteran meets the first prong of the regulatory 
requirement for service connection for post-traumatic stress 
disorder.  Specifically, the report of a July 1999 VA 
psychiatric examination shows that the veteran has been 
diagnosed with post-traumatic stress disorder.  The Board 
further notes that the veteran has consistently identified 
one of his stressors as seeing numerous dead bodies and 
transporting human remains.  With respect to the second 
criterion under 38 C.F.R. § 3.304(f), the VA examiner 
indicated that the veteran's post-traumatic stress disorder 
was due, in part, to his "seeing lots of dead people."  

In summary, the evidence shows that the veteran experienced a 
stressor while in service, that the veteran has a clear 
diagnosis of post-traumatic stress disorder, and that a VA 
physician has rendered an opinion linking the veteran's post-
traumatic stress disorder with a stressor that occurred in 
service and has been so verified.  The Board therefore 
concludes that service connection for post-traumatic stress 
disorder is warranted.  In so finding, the Board is aware 
that the veteran has argued that he has an adjustment 
disorder with depressed mood that began in service.  However, 
the Board is of the opinion that the symptoms of an 
adjustment disorder with depressed mood, in the context of 
this case, cannot be disassociated for rating purposes from 
the symptoms of post-traumatic stress disorder for which 
service connection has been granted herein.  The Board thus 
concludes that no additional benefit would be derived in 
granting service connection for adjustment disorder with 
depressed mood.  

B.  Cardiovascular Signs and Symptoms as Manifestations
of an Undiagnosed Illness

In addition to the foregoing laws and regulations pertaining 
to claims for service connection, the Board notes that upon 
enactment of the Persian Gulf War Veterans' Benefits Act, 
Pub. L. No. 103-446, § 106, 108 Stat. 4647, 4650-51 (1994), a 
new section 1117 was added to title 38, United States Code.  
That statute, now codified at 38 U.S.C.A. § 1117, authorizes 
VA to compensate any Persian Gulf War veteran suffering from 
a chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows:  

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:  

(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and  

(ii) by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.  

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.  

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.  

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:  

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or  

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.  

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (2000).  

The Board notes that the veteran's service personnel records 
reflect that he served in the Southwest Asia theater of 
operations during the Persian Gulf War.  The tenets of 
38 C.F.R. § 3.317 must therefore be applied.  

As mentioned above, the service medical records reveal that 
the veteran was evaluated for complaints of chest pain during 
his service in the Southwest Asia theater of operations.  The 
veteran was seen in February 1991 for complaints of a 
stabbing chest pain.  When the pain dissipated, he said he 
was left with a burning sensation.  He indicated that it hurt 
to breathe.  There was tenderness over the second rib.  A 
chest x-ray was normal.  The assessment was costochondritis.  

The veteran was seen for similar complaints a few months 
later.  An undated treatment note indicates that cardiac 
testing performed in February had been negative.  He denied 
any history of heart problems.  His blood pressure was 
136/70.  Respirations were shallow.  There was point 
tenderness over the left anterior chest wall.  The impression 
was chest wall pain.  

A treadmill test was performed in June 1991.  The veteran's 
exercise tolerance was described as good.  The diagnosis was 
atypical chest pain with no evidence of arteriosclerotic 
heart disease.  The etiology of the veteran's chest pain was 
described as unknown.  

In September 1995, the veteran was afforded a VA Gulf War 
registry examination.  He complained of chest pain.  He 
stated he had been suffering from chest pain since his 
service in the Persian Gulf.  He said the chest pain could 
come on with or without exertion.  He reported that that 
testing done in service had shown some type of abnormality.  
The veteran's heart had a regular rate and rhythm without 
murmur.  His blood pressure was 134/70.  He had a negative 
exercise tolerance test.  He had a borderline 
electrocardiogram.  The pertinent diagnosis was chest pain.  

Medical records from Mercy Hospital dated in April 1999 show 
that the veteran was admitted for complaints of chest pain.  
He said that he had been experiencing left-sided chest pain 
and aching for the past 24 hours.  He reported that the pain 
radiated to his neck and arm.  The veteran's heart had a 
regular rate and rhythm without murmur.  An electrocardiogram 
performed at that time was normal.  The diagnosis was again 
chest pain - chest wall pain.  

Another VA general medical examination was conducted in July 
1999.  The veteran reported that the had been suffering from 
chronic cardiovascular problems since his service discharge.  
He described his symptoms in great detail.  His blood 
pressure was 124/80.  His heart had a regular rate and rhythm 
without murmur.  The point maximum impulse was the sixth 
intercostal space.  Treadmill testing was conducted.  An 
electrocardiogram was noted to be normal.  The pertinent 
diagnosis was chest pain without objective findings.  The 
examiner stated no chronic pathological diagnosis could be 
made.  

Medical records from the Oklahoma City VAMC dated from May to 
October 1999 were associated with the claims file.  An 
exercise tolerance test with thallium was performed in June.  
The impression was that it was "unclear" as to what was 
causing the veteran to experience chest pain.  The examiner 
stated that the veteran had no significant abnormalities on 
rest or stress electrocardiograms.  He said the chest pains 
were atypical for ischemia.  A July 1999 electrocardiogram 
was within normal limits.  

Reports of electrocardiograms that were performed in June and 
August 1991 and in May 1999 were submitted by the veteran's 
attorney.  In an attached statement dated in September 1999, 
she indicated that the June 1991 report had shown that the 
veteran had a normal sinus rhythm with sinus arrhythmia but 
that he had also had a borderline Q-wave III.  She noted that 
the August 1991 report had shown marked sinus bradycardia and 
left ventricular hypertrophy with QRS widening.  Finally, the 
attorney pointed to the May 1999 report, which had revealed 
sinus bradycardia and left ventricular hypertrophy with QRS 
widening.  She said all the electrocardiograms had been 
abnormal.  In this regard, the attorney noted that it was 
"interesting" that the June 1999 exercise tolerance test 
and July 1999 electrocardiogram had been essentially normal.  

In May 2000, the veteran underwent a left heart 
catheterization due to his long history of atypical chest 
pain.  The impression was that there was "no cardiac 
etiology" that could account for the veteran's chest pain.  

The Board finds that the evidence of record appears to 
support the veteran's claim for service connection chest pain 
as a manifestation of an undiagnosed illness.  In a rating 
action dated in November 1999, the RO denied service 
connection on the basis that there was no objective medical 
evidence of a chronic undiagnosed illness involving the 
heart.  However, as described above, there is clear evidence 
showing that the veteran's complaints of chest pain since his 
service in the Southwest Asia theater of operations have not 
been definitively diagnosed.  The Board therefore finds that 
the preponderance of the evidence indicates that the 
veteran's chest pain, which has been shown to be chronic, 
cannot be attributed to a diagnosed illness.  Service 
connection is therefore warranted for this condition under 
the provisions of 38 C.F.R. § 3.317.  

In so finding, the Board has considered the statements dated 
in May and July 2000 of T. W. Atkinson, M.D., a private 
internist, which were received at the Board in July 2000 with 
a waiver of initial consideration by the RO pursuant to 
38 C.F.R. § 20.1304(c).  Dr. Atkinson reviewed the record and 
essentially found that the veteran had mild coronary artery 
disease that was likely initially manifested during his Gulf 
War service.  However, the diagnosis of coronary artery 
disease was based on Dr. Atkinson's interpretation of the 
findings of the cardiac catheterization performed by VA in 
April 2000.  The findings reflected on the report of 
catheterization, which show that the coronary arteries were 
normal, do not support the conclusion of Dr. Atkinson.  The 
veteran's cardiovascular signs and symptoms remain 
undiagnosed.  

As previously discussed, the Board in practice must make a 
determination as to whether remand to the RO is necessary in 
order to assure compliance with the VCAA.  However, in light 
of the favorable disposition of the veteran's claim for 
service connection for cardiovascular signs and symptoms as 
manifestations of an undiagnosed illness, the Board finds 
that a remand of this claim is unnecessary.  

C.  Chronic Headaches and Signs and Symptoms involving the 
Skin
as Manifestations of an Undiagnosed Illness

The RO in this case addressed the appellant's claims for 
service connection on the merits.  The RO does not appear to 
have applied the "well-grounded claim" analysis in its 
decision to deny service connection for chronic headaches and 
a skin rash as manifestations of an undiagnosed illness.  
However, as discussed above, the VCAA contains a number of 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  The Board has therefore 
carefully reviewed the veteran's claims file to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  

Here, the RO has sought to obtain all medical records that 
the veteran or his attorney has referred to.  Moreover, there 
is no indication, nor has it been contended, that there are 
relevant post service medical records available that would 
support the veteran's claims and that are not of record.  The 
Board also finds that the most recent VA general medical and 
dermatology examinations were adequate concerning the issues 
at hand.  

Further, the veteran was advised in the statement of the case 
and supplemental statements of the case provided by the RO of 
the criteria and evidentiary showing needed to establish 
service connection for a chronic undiagnosed illness arising 
from service in Southwest Asia during the Gulf War.  No 
further notice or assistance to the veteran is therefore 
required in order to comply with VA's duty to assist a 
claimant in developing evidence in conjunction with his 
claim, previously mandated by 38 U.S.C.A. § 5107(a) (West 
1991) and currently embodied in the VCAA.  

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to these issues that the Board is resolving today (other 
issues are being remanded below).  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board notes that the veteran's service personnel records 
reflect that he served in the Southwest Asia theater of 
operations during the Persian Gulf War.  However, his claim 
concerning service connection for chronic headaches and a 
skin rash as manifestations of an undiagnosed illness must be 
denied under the statute and regulation.  His complaints of 
chronic headaches have been attributed to a Mycoplasma 
infection.  In a letter dated in July 1995, G. L. Nicolson, 
Ph.D., reported that Mycoplasma infection could cause 
headaches.  Notwithstanding this "diagnosis," the veteran 
has been diagnosed as having muscle tension type headaches.  

The report of a September 1995 VA general medical and Persian 
Gulf War registry examination indicated that the veteran 
complained of headaches on a daily basis.  He said that the 
headaches were located at his temples and at times radiated 
to the back of his neck.  He had a normal CT scan of the 
head.  The veteran was diagnosed as having muscle tension 
type headaches.  The same diagnosis was made following a July 
1999 VA general medical examination.  Thus, even though 
treatment records from the Oklahoma VAMC show that the 
veteran complained of headaches that were merely diagnosed as 
"headaches," there is clear and unrefuted evidence showing 
that the veteran's chronic headaches have been attributed to 
at least one known clinical diagnosis.  

The signs and symptoms of the veteran's skin disorder have 
also been clinically diagnosed.  In July 1999, the veteran 
was afforded a VA dermatology examination.  He complained of 
itching of his arms, hands, and buttocks.  He said Mycelex 
relieved the itching but never completely resolved the 
problem.  He did not have any visible rash on his arms at the 
time of the examination.  However, an examination of the 
buttocks region showed erythema and scale in the natal cleft 
area that was KOH negative.  The assessment was intermittent 
pruritic eruption of the arms consistent with an intermittent 
atopic problem.  The examiner indicated that this was a 
clinical diagnosis.  With respect to the veteran's buttocks 
region, the examiner diagnosed the veteran as having 
intertrigo that likely was exacerbated by frequent washing in 
the shower, which the veteran admitted to.  Thus, the 
evidence clearly indicates that the veteran's skin rash has 
been attributed to known clinical diagnoses.  

As the Court of Appeals for Veterans Claims stated in Neumann 
v. West, 14 Vet. App. 12, 22 (2000), "signs or symptoms of a 
chronic disability are afforded presumptive service 
connection precisely because they cannot be attributed to any 
known clinical diagnosis."  (Emphasis in original).  Because 
the medical evidence shows that the veteran's symptoms of 
chronic headaches and skin rashes have been clinically 
diagnosed, respectively, as muscle tension type headaches and 
intertrigo, those "symptoms" are not manifestations of an 
undiagnosed illness.  Thus, the veteran's claim for service 
connection for chronic headaches and skin rash as 
manifestations of an undiagnosed illness must be denied.  

The Board again recognizes that the report from the WINDS was 
not considered by the RO with respect to the issues of 
service connection for chronic headaches and skin rash as 
manifestations of an undiagnosed illness, and that a 
supplemental statement of the case was not issued with regard 
to that evidence.  There is also no indication that the 
veteran did not waived RO consideration of this evidence.  
While the report from WINDS pertained to "Gulf War 
Syndrome," the report contained no findings pertaining to 
the veteran or to his symptoms of skin rash and headaches.  
Moreover, the report contained no findings that contested the 
fact that the veteran's skin problems and headaches had been 
diagnosed.  The Board therefore finds that the report was not 
"pertinent" to the veteran's claims and that a supplemental 
statement of the case was not warranted.  38 C.F.R. § 19.31.  

D.  Birth Defects of the Veteran's Children as Manifestations
of an Undiagnosed Illness

The veteran contends that his service in the Southwest Asia 
theater of operations during the Gulf War has caused birth 
defect in his children.  As indicated above, the record 
demonstrates that he served in the Southwest Asia theater of 
operations from December 25, 1990, to June 22, 1991.  He has 
furnished a September 1997 report from Physical 
Rehabilitation Professionals that establishes that his 
daughter has have been diagnosed as having mild athetoid 
cerebral palsy.  He says that his son suffers from a chronic 
rash around his mouth and has been diagnosed as having 
attention-deficit hyperactivity disorder.  Nevertheless, any 
determination made regarding the relationship between these 
disorders of the veteran's children and the veteran's service 
in the Southwest Asia theater of operations would be 
immaterial because the law does not provide for service 
connection for a disability of the children of a veteran with 
this veteran's active service.  Cf. 38 U.S.C.A. § 1805 (West 
Supp. 2000) (providing a monthly allowance for a child 
determined to be suffering from spina bifida who is a child 
of a Vietnam veteran.)  

The law and regulations outline the eligibility of veterans 
for compensation due to claims based on a veteran's service 
in Southwest Asia during the Gulf War.  VA is authorized to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  For purposes of chapter 11 of title 38, a 
"veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. 
§ 3.1(d) (2000).  In other words, the law governing veterans' 
benefits do not provide for compensation for the birth 
defects or disabilities of the child of a veteran based on 
veteran's service in the Southwest Asia theater of 
operations.  See Martin v. Brown, 8 Vet. App. 138, 139 
(1995).  

As the law does not provide for compensation for physical 
disability acquired by a veteran's children as a consequence 
of the veterans' service in the Southwest Asia theater of 
operations, the veteran's claim for service connection for 
birth defects of the veteran's children as a manifestation of 
an undiagnosed illness is without legal merit.  The Court of 
Appeals for Veterans Claims has held that in a case where the 
law and not the evidence is dispositive, as is the case here, 
a claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. at 430.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for multiple disorders as a result of exposure to 
ionizing radiation is denied.  

Service connection for post-traumatic stress disorder is 
granted.  

Service connection for cardiovascular signs and symptoms as 
manifestations of an undiagnosed illness is granted.  

Service connection for chronic headaches as manifestations of 
an undiagnosed illness is denied.  

Service connection for signs and symptoms involving the skin 
as manifestations of an undiagnosed illness is denied.  

Service connection for the birth defects of the veteran's 
children as manifestations of an undiagnosed illness is 
denied.  


REMAND

The veteran essentially contends that he currently has low 
back problems and that his low back disorder is etiologically 
related to an injury he sustained during his active military 
service.  His service medical records show that the veteran 
was seen for complaints of low back pain in June 1991.  He 
reported that he had suffered a low back injury after he fell 
off a truck in Kuwait.  He was diagnosed as having mechanical 
low back pain.  Following a VA examination in June 1999, the 
veteran was diagnosed as having lumbosacral strain.  

The etiology of a disability is a medical determination.  The 
Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
its findings and must cite to competent evidence of record to 
support its conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171, 
175 (1991); see also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107).  In light of the 
ambiguity surrounding the etiology of the veteran's current 
low back disorder, and in order to fully meet the 
requirements of the VCAA, clarification is needed to 
ascertain whether his diagnosed lumbosacral strain can be 
attributed to his inservice low back injury.  In order to 
obtain this clarification, the veteran should be afforded VA 
orthopedic examination.  

With regard to his claims for service connection for chronic 
fatigue, shortness of breath, numbness of the extremities, 
and epigastric pain with diarrhea and weight loss, the 
veteran asserts that these problems or symptoms are all 
manifestations of undiagnosed illness.  He states that all of 
these disorders had their onset following his service in 
Southwest Asia during the Gulf War.  He further argues that 
the symptoms of his undiagnosed illness have remained 
chronic.  

The Board notes that in a number of VA and non-VA medical 
records contained in the claims file, the veteran has 
reported having stomach pain, diarrhea, weight loss, chronic 
fatigue, numbness in his arms and legs, and problems 
breathing.  The veteran has sought treatment for these 
symptoms since his separation from active service.  There is, 
then, at least some evidence that the veteran has exhibited 
objective indications of chronic disability, manifested by 
signs or symptoms such as those listed in 38 C.F.R. § 3.317.  

The Board also notes that the report of the September 1995 VA 
examination did not result in known clinical diagnoses for 
some of the veteran's claimed problems.  Specifically, 
following physical examination and testing, the veteran was 
diagnosed as having "shortness of breath"; "fatigue, 
etiology unknown"; and "leg numbness, intermittently 
symptomatic."  Similarly, following his VA examination in 
June 1999, the veteran was diagnosed as having epigastric 
discomfort with diarrhea without objective findings.  The 
examiner stated that no chronic gastrointestinal illness 
could be diagnosed at that time.  Similar inconclusive 
findings are contained in outpatient treatment records 
received from the Oklahoma City VAMC.  

Based on the above evidence, there is at least some evidence 
suggesting that the veteran's gastrointestinal problems, 
fatigue, shortness of breath, and numbness of the extremities 
cannot be attributed to any known clinical diagnosis.  
However, there is also evidence demonstrating that many of 
the veteran's complaints have been associated with known 
disabilities.  The report of the September 1995 VA 
examination indicated that the veteran had symptoms of 
gastroesophageal reflux disease.  In the report of the June 
1999 VA examination, his breathing problems were linked to 
reactive airway disease and his complaints of fatigue were 
attributed to sleep dysfunction.  

In keeping with the precedent set forth in Colvin v. 
Derwinski, and other cases, and the recently enacted 
provisions of the VCAA, the veteran should be afforded VA 
neurological, respiratory, gastrointestinal, and systemic 
examinations to determine whether a clinical diagnosis can be 
attributed his fatigue, shortness of breath, numbness of the 
extremities, and epigastric pain with diarrhea and weight 
loss.  The importance of the new examinations to ensure 
adequate clinical findings should be emphasized to the 
veteran, and he should be afforded an opportunity to 
cooperate with the request for a new examination.  

Finally, a review of the record shows that subsequent to the 
issuing of a November 1999 supplemental statement of the 
case, the veteran, through his attorney, submitted a report 
from the WINDS.  There is no indication that this report was 
considered by the RO or addressed in a supplemental statement 
of the case prior to the case being sent to the Board.  The 
report contains specific findings pertaining to Mycoplasma 
fermentans and veterans who served in the Southwest Asia 
theater of operations.  This report is pertinent to the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for a Mycoplasma 
infection.  As indicated above, there is no indication that 
the veteran waived initial RO consideration of this evidence.  
The case must therefore be returned to the RO for its review 
of the aforementioned evidence and inclusion of the evidence 
in a supplemental statement of the case.  38 C.F.R. §§ 19.31, 
20.1304 (2000).  

In addition, the rating decision of September 18, 1997 denied 
service connection for mycoplasma infection "claimed as 
chest pain, night sweats/heat flashes, fatigue, pain in 
kidneys, joint pain, respiratory ailments, stomach problems, 
cramps (muscle spasms in arms and lower back), and 
headaches."  This rating decision became final following the 
veteran's failure to initiate a timely appeal.  However, it 
is apparent the other claims remanded herein are inextricably 
intertwined with the underlying issue of service connection 
for mycoplasma infection.  Accordingly, development of the 
latter issue is deemed necessary although the issue is 
formally styled as set forth on the title page of this 
decision.  

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, this case is REMANDED 
to the RO for the following development:  

1.  The RO should request that the veteran submit 
the names and addresses of all private (non-VA) 
medical care providers who have treated him since 
his service separation for Mycoplasma infection; a 
low back disorder; fatigue; or problems related to 
the respiratory, neurological, or gastrointestinal 
systems.  After securing any necessary releases, 
the RO should obtain these records and permanently 
associate them with the claims file.  

2.  The RO should obtain copies of the veteran's 
complete inpatient and outpatient treatment 
records from the Oklahoma City VAMC and any other 
identified VA medical facility since April 2000.  
Once obtained, all records should be associated 
with the claims file.  

3.  Upon completion of the above development, 
the RO should schedule the veteran for VA 
orthopedic, pulmonary, neurological, 
gastrointestinal, and systemic examinations.  
The veteran should be notified of the date, 
time, and place of the examinations in 
writing.  

a.  General information for the examiners:  
The claims file, to include a copy of this 
Remand, should be made available to the 
examiners for review prior to the 
examinations.  Such tests as the examiners 
deem necessary should be performed.  The 
clinical findings and reasoning that form the 
basis of the opinions requested should be 
clearly set forth.  

b.  Special instructions for the orthopedic 
examiner:  The examiner should state, to the 
extent feasible, the degree of likelihood that 
the veteran's lumbosacral strain or any 
disorder of the low back found to be present 
is etiologically related to any incident, 
accident, or injury that occurred during his 
military service.  All opinions expressed 
should be supported by reference to pertinent 
evidence.  

c.  Special instructions for the pulmonary 
examiner:  The examiner is requested to 
respond to each of the questions or 
instructions set forth below.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a particular 
instruction, he should so indicate and provide 
an explanation.  

(i)  The examiner should note and detail 
all reported signs and symptoms of a 
respiratory disorder.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to shortness of 
breath, and indicate what precipitates 
and what relieves them.  

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from shortness of breath.  

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of shortness of breath are attributable to 
any known diagnostic entity.  If not, the 
examiner should specifically state whether 
he is unable to ascribe a diagnosis to the 
veteran's respiratory condition.  Symptom-
based "diagnoses," such as shortness of 
breath, are not considered as diagnosed 
conditions for compensation purposes.  

d.  Special instructions for the 
gastrointestinal examiner:  The examiner is 
requested to respond to each of the questions 
or instructions set forth below.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he should so indicate 
and provide an explanation.  

(i)  The examiner should note and detail 
all reported signs and symptoms of a 
chronic disability of the 
gastrointestinal system.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to epigastric 
distress, weight loss, and diarrhea and 
indicate what precipitates and what 
relieves them.  

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic disorder of the 
gastrointestinal system.  

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of epigastric pain, diarrhea, and weight 
loss are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's gastrointestinal problem.  
Symptom-based "diagnoses," such as 
epigastric discomfort or diarrhea, are not 
considered as diagnosed conditions for 
compensation purposes.  

e.  Special instructions for the neurologic 
examiner:  The examiner is requested to 
respond to each of the questions or 
instructions set forth below.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a particular 
instruction, he should so indicate and provide 
an explanation.  

(i)  The examiner should note and detail 
all reported symptoms of numbness or 
neuropathic abnormality of the upper and 
lower extremities.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to numbness of the 
extremities, and indicate what 
precipitates and what relieves them.  

(ii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from neurologic signs and 
symptoms.  

(iii)  The examiner should specifically 
determine whether the veteran's complaints 
of numbness of the upper and lower 
extremities are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's neuropathy of the extremities.  
Symptom-based "diagnoses," such as 
numbness, are not considered as diagnosed 
conditions for compensation purposes.  

f.  Special instructions for the systemic 
examiner:  The examiner is requested to 
respond to each of the questions or 
instructions set forth below.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a particular 
instruction, he should so indicate and provide 
an explanation.  

(i)  The examiner should indicate 
whether the veteran has chronic 
residuals of his diagnosed Mycoplasma 
infection.  If so, the examiner should 
state, to the extent feasible, the 
degree of likelihood that the veteran's 
diagnosed Mycoplasma infection is 
etiologically related to any incident or 
exposure that occurred during his 
military service.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

(ii)  The examiner should note and 
detail all reported symptoms of chronic 
fatigue.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to fatigue, and indicate what 
precipitates and what relieves them.  

(iii)  The examiner should determine 
whether there are any objective medical 
indications that the veteran is 
suffering from chronic fatigue.  

(iv)  The examiner should specifically 
determine whether the veteran has chronic 
fatigue syndrome (see criteria listed at 38 
C.F.R. § 4.88a (2000)), or whether his 
complaints of fatigue are attributable to 
another known diagnostic entity.  If not, 
the examiner should specifically state 
whether he is unable to ascribe a diagnosis 
to the veteran' fatigue.  Symptom-based 
"diagnoses" such as (but not limited to) 
fatigue, are not considered as diagnosed 
conditions for compensation purposes.  

4.  Following completion of the foregoing actions, 
the RO should review the claims file and ensure 
that all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action should be 
undertaken.  

5.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Upon completion of the development requested 
by the Board, and of any other development deemed 
appropriate by the RO, the RO should again 
consider the veteran's claims.  This review should 
be on the merits of the claims.  If any action 
taken remains adverse to the veteran, he and his 
attorney-representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the November 
1999 supplemental statement of the case.  The 
veteran and his representative should be given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
evidence and afford due process to the veteran.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part  


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 



